Name: Council Directive 85/578/EEC of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 74/561/EEC on admission to the occupation of road haulage operator in national and international transport operations
 Type: Directive
 Subject Matter: organisation of transport;  employment;  land transport
 Date Published: 1985-12-31

 Avis juridique important|31985L0578Council Directive 85/578/EEC of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 74/561/EEC on admission to the occupation of road haulage operator in national and international transport operations Official Journal L 372 , 31/12/1985 P. 0034 - 0034 Finnish special edition: Chapter 7 Volume 3 P. 0135 Spanish special edition: Chapter 07 Volume 4 P. 0042 Swedish special edition: Chapter 7 Volume 3 P. 0135 Portuguese special edition Chapter 07 Volume 4 P. 0042 COUNCIL DIRECTIVE of 20 December 1985 amending, on account of the accession of Spain and Portugal, Directive 74/561/EEC on admission to the occupation of road haulage operator in national and international transport operations (85/578/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas Directive 74/561/EEC (1), as amended by Directive 80/1178/EEC (2), must be amended because of the accession of Spain and Portugal; Whereas, under the terms of Article 27 of the Act of Accession, Directive 74/561/EEC must be amended in accordance with the guidelines laid down in Annex II to the Act, with a view to ensuring that in Spain and Portugal the existing rights of transport operators already engaged in their occupation in those countries are safeguarded under conditions comparable to those which have been enjoyed by operators in the present Member States; Whereas, by virtue of Article 2 (3) of the Treaty of Accession, the institutions of the Communities may adopt, before accession, the measures referred to in Article 396 of the Act, such measures entering into force subject to, and on the date of, the entry into force of the said Treaty, HAS ADOPTED THIS DIRECTIVE:Article 1The following paragraph is hereby added to Article 5 of Directive 74/561/EEC: '4. With regard to Spain and Portugal, the dates in paragraphs 1 and 2 shall be replaced as follows:- in paragraph 1, ''1 January 1978'' shall be replaced by ''1 January 1986'';-in paragraph 2, ''31 December 1974'', ''1 January 1978'' and ''1 January 1980'' shall be replaced by ''31 December 1982'', ''1 January 1986'' and ''1 January 1988'' respectively.' Article 2This Directive shall apply from 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. Article 3This Directive is addressed to the Member States. Done at Brussels, 20 December 1985. For the Council The President R. KRIEPS (1) OJ No L 308, 19. 11. 1974, p. 18. (2) OJ No L 350, 23. 12. 1980, p. 41.